DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20160279523 to Altagar et al (Altagar), US Pub. 20200051376 to Lutnick et al (Lutnick), and US Pub. 20110307354 to Erman et al (Erman).

Claims 1, 11, and 19. Altagar discloses a system comprising: 
a processor (Fig. 1A, and ¶24); and 
a memory storing instructions that, when executed by the processor, (Fig. 1A, and ¶24), configure the system to perform operations comprising: 
detecting user selection, in a chat interface displayed at a display device, of an application icon (Fig. 5A, element 510, and ¶¶70-72), the chat interface including a chat interface display session that displays a chat session between a plurality of users (Fig. 5A, element 510, and ¶¶35 and 44, “online chat” and “chat application”); 
retrieving a first category of applications and a second category of applications in response to the detecting the user selection of the application icon (Figs. 5A+B, element 510, and ¶¶70-72); 
generating a media application interface (Fig. 5B, element 520) within the chat interface (Fig. 5A+B, element 560, and ¶¶50 and 51, “chat session”), the media application interface being displayed concurrently with the chat interface display session and the media application interface concurrently displaying and a selection mechanism and at least one of the first category of applications or the second category of applications, the selection mechanism comprising a game selector and a commercial selector (Fig. 5B, element 520, and ¶¶70-72, and 89, for instance, the category related to arcades is interpreted as the game selector, and the category related to trivia is interpreted as the commercial selector);
detecting user selection of the game selector (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories, e.g., person selects arcade category); 
responsive to the detecting user selection of the game selector, causing the media application interface to display the first category of applications (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories, e.g., icons related to the category of arcade games); 
detecting user selection of the commercial selector (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories, e.g., person selects trivia category); 
responsive to the detecting user selection of the commercial selector, causing the media application interface to display the second category of applications (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories, e.g., icons related to the category of trivia games).
However, Altagar fails to explicitly disclose: 
	a collective selector;
detecting user selection of the collective selector; and 
responsive to the detecting user selection of the collective selector, causing the media application interface to display the first category of applications and the second categories category of applications.
Lutnick teaches a commercial selector; detecting user selection of the commercial selector; responsive to the detecting user selection of the commercial selector, causing the media application interface to display the second category of applications responsive to the detecting user selection of the game selector, causing the application interface to display the first category of applications; and responsive to the detecting user selection of the commercial selector, causing the application interface to display the second category of applications (Figs. 3 and 10, and ¶¶114, 124, and 150, e.g., “events may include, without limitation, political elections, entertainment industry awards, and box office performance of movies” such as a list of events related to buying and selling items hence commerical).  The user interface of Altagar would have motivation to use the teachings of Lutnick in order to provide users with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Altagar with the teachings of Lutnick in order to provide users with immediate and convenient access to activities related to buying and/or selling items as a way to advertise particular events in hopes of improving revenue in the particular events.
Erman teaches a collective selector; detecting user selection of the collective selector; and responsive to the detecting user selection of the collective selector, causing the application interface to display the applications (Figs. 5-6B, and ¶¶137 and 199; also see ¶¶168, and 175).  The user interface of Altagar would have motivation to use the teachings of Erman in order to provide users with additional access options for applications in hopes to make the user interface more user-friendly.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Altagar with the teachings of Erman in order to provide users with additional access options for applications in hopes to make the user interface more user-friendly.

Claims 3 and 13. Altagar in view of Lutnick teaches wherein the second category of applications displayed in the media application interface comprises commercial applications associated with business, productivity, file sharing, social, entertainment, music, health, or education (see Lutnick ¶158, for example, “restaurant services, entertainment services, hotel services, money management services, or other appropriate services that may be offered to the user of a gaming device”).



Claims 6 and 16. Altagar in view of Lutnick teaches wherein the gaming characteristic being at least one of a group comprising a game application type, a game title, a game memory value, an amount of user contacts (see Altagar ¶40, contacts; ¶¶72 and 89, different categories; and see Lutnick ¶22, “type of game played”; ¶28, “type of game”; and ¶¶68-72, “categories”).

Claims 7 and 17. Altagar in view of Lutnick teaches wherein the commercial characteristic is at least one of a group comprising a commercial application type, a commercial title, a popularity score, and commercial application memory value (see Lutnick Figs. 3 and 10, and ¶¶114, 124, and 150, e.g., “events may include, without limitation, political elections, entertainment industry awards, and box office performance of movies” such as a list of events related to buying and selling items).

Claims 8 and 18. Altagar discloses causing the media application interface to display the first category of applications includes modifying the media application interface to display the first category of applications concurrently with the chat interface display session; and 


Claim 9. Altagar in view of Lutnick teaches further comprising: 
receiving a first user profile (see Altagar ¶55), the first user profile comprising an avatar (see Altagar ¶58) and a contact list  (see Altagar ¶7); 
retrieving, using the one or more processors, a third category of applications and a fourth category of applications based on the first user profile (see Altagar ¶¶55, 56, and 75; and see Lutnick ¶¶156-160, where particular applications are presented to users according to respective profiles), the third category of applications is associated with the game selector, and the fourth category of applications is associated with the commercial selector (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories; and see Lutnick Figs. 3 and 10, and ¶¶114, 124, and 158, provides different examples related to buying and/or selling items); and 
responsive to the third and fourth categories of applications, causing the media application interface to display the third and fourth categories of applications (Fig. 5B, element 520, and ¶¶70-72, and 89, different categories, e.g., categories related other topic, for instance, “puzzles” or “sports”; and see Lutnick Figs. 3 and 10, and ¶¶114, 124, and 158, provides different examples related to buying and/or selling items).

Claim 10. Altagar discloses wherein the application icon comprises an image, image overlay, graphical object, animation object, three-dimensional image, or augmented reality content item (Fig. 5A, element 510, and ¶71).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20160279523 to Altagar et al (Altagar) in view of US Pub. 20200051376 to Lutnick et al (Lutnick) and US Pub. 20110307354 to Erman et al (Erman) as applied to claims 1 and 11 above, and further in view of US Pub. 20090075738 to Pearce.

Claims 2 and 12. Altagar fails to explicitly disclose claims 2 and 12 limitations.
Pearce discloses in the media application interface collaborative gaming applications (¶9, “multiplayer games”) and non-collaborative gaming applications (¶39, “solo play”).  The user interface of Altagar would have motivation to use the teachings of Pearce in order to provide users with a large variety of games in hopes to provide users with a better gaming experience.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Altagar with the teachings of Pearce in order to provide users with a large variety of games in hopes to provide users with a better gaming experience.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715